Citation Nr: 1538974	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  03-18 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for a left elbow scar.

3.  Entitlement to an initial rating in excess of 10 percent before August 7, 2012 and an initial rating in excess of 20 percent since August 7, 2012, for left elbow internal derangement, status post internal fixation.


REPRESENTATION

The Veteran represented by:     Virginia Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

In October 2005, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was advised in a letter dated in April 2012, of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing  within thirty days of the date of the letter.  The Veteran's representative responded by advising the Board that the Veteran did not want another hearing and the Board should consider his case on the evidence of record.  The Chairman has reassigned the matter to the undersigned Veterans Law Judge.  A transcript of the hearing before the prior Veterans Law Judge is in the record.

In March 2006, the Board issued a decision denying the Veteran's claim for service connection for hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2007, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

In April 2008 and May 2010 the Board remanded the claim for service connection for bilateral hearing loss to the RO for additional development.  

In December 2013, the Board issued a decision again denying the Veteran's claim for service connection for hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision dated in January 2015, the Court vacated and remanded the Board's decision for compliance with the instructions in the decision.  

The Board also notes that in June 2012, the Board denied the claim of entitlement to service connection for depression and anxiety.  In a Decision dated in October 2013, the Court vacated and remanded the Board's decision for compliance with the instructions in the decision.  The Board subsequently remanded the claim of entitlement to service connection for depression and anxiety to the RO in August 2014, but that claim has not yet been recertified to the Board for its consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court remanded the issue of service connection for bilateral hearing loss in January 2015 in part because it determined the VA examination in August 2012 was inadequate. 

After further review, the Board finds that the examination is inadequate and the Veteran should be provided a second VA examination.  The examiner relied upon normal hearing levels in service as a reason for concluding the Veteran's current hearing loss is not related to service.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  The examiner therefore did not explain how the in-service test results precluded service connection for a hearing loss that had either a sudden onset or gradually progressed over the years.  In addition, to note that hearing levels were normal in service is not the only basis that the Veteran may receive service connection.  Service connection may be proven by showing inception or aggravation during service. 38 C.F.R. § 3.303(a).  

The Veteran's attorney, has questioned why hearing loss in service was not established when the various audiometric tests demonstrated hearing acuity that worsened, even if it was still within the normal range.  The August 2012 examiner does not explain if there was a threshold shift in hearing acuity and if so, the clinical significance of the threshold shift between entrance into service and separation.  Thus, even if the examiner finds the hearing levels are within normal limits or not a hearing loss disability under 38 C.F.R. § 3.385, the examiner should discuss the clinical significance of whether his hearing declined from his entrance examination to his periodic examination and from his entrance examination to his separation examination.  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

In addition, the VA examiner opinion failed to explain the influence of the Veteran's service and post service noise exposure had on the Veteran's hearing loss.  The Veteran's service noise exposure could be the onset for progression of the hearing loss later aggravated by civilian noise exposure.  Stated another way, even if the Veteran's post- service noise exposure is the major factor in his hearing loss, the examiner does not explain how the in- service noise exposure could still be a cause, albeit lesser cause, of the hearing loss. The Board requires medical guidance as to the effect of both service and civilian noise exposure.

Finally, the Court also determined the VA examiner relied upon an inadequate service noise exposure history of training with small arms with no hearing protection.  The Board has found the Veteran's service in an engineering battalion resulted in loud noise exposure in service.  The examiner did not note or discuss the Veteran's exposure to loud noise while he served in the engineering battalion.  The Court therefore could not determine whether the VA examiner relied upon the correct facts.  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

As to the other issues, in a February 2013 rating decision, the RO awarded service connection for a scar disability and service connection for a left elbow disability.  In January 2014, the Veteran expressed disagreement to the ratings assigned to these two disabilities.  The Veteran's attorney also included an issue characterized as entitlement to an effective date earlier than August 7, 2012 for a 20 percent rating for the left elbow disability.  The period prior to August 7, 2012 is already included in the increased rating issue and appeal, and therefore the Board has recharacterized the issue as one of an increased rating for both before and after August 7, 2012 for the left elbow disability.  The RO has not issued a statement of the case addressing the claims and the Board is required to remand the claims.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA examination with an appropriate examiner to determine if the Veteran has a current hearing loss and its etiology. The claims file should be made available to the examiner in conjunction with the examination.

Following a careful review of the claims file, including any private evaluations and opinions submitted by the Veteran and/or his representative, and the examination results, the examiner is requested to determine whether the Veteran has a bilateral hearing loss disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to determine if the Veteran had a threshold shift or decline in hearing acuity while in service and if so, its clinical significance.

When providing an opinion, the examiner must discuss the Veteran's military noise exposure including the fact that the Veteran was exposed to loud noise from the Veteran's service in an engineering battalion.

If the Veteran's post- service noise exposure is the major factor in his hearing loss, the examiner should explain whether the in- service noise exposure could still be the originating cause, or a lesser cause of the hearing loss.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  The question is whether current hearing loss is related to service

A complete rationale for any opinion offered should be provided.

2.  After the development requested is completed, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

3.  Furnish the Veteran a statement of the case on the issues of an increased rating for the left elbow scar disability and increased ratings for the staged rating for the left elbow disability as awarded for the left elbow in the February 2013 rating decision.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




